EXHIBIT 21.1 LIST OF THE SUBSIDIARIES OF THE COMPANY · The Leather Factory, Inc., a Nevada corporation · The Leather Factory of Nevada Investments, Inc., a Nevada corporation · The Leather Factory, LP, a Texas limited partnership · The Leather Factory ,Inc., an Arizona corporation · Hi-Line Leather & Manufacturing Company, a California corporation · Roberts, Cushman & Company, Inc., a New York corporation · The Leather Factory of Canada Ltd., an Ontario domiciled Canadian corporation · Tandy Leather Company, Inc., a Nevada corporation · Tandy Leather Company Investments, Inc. a Nevada corporation · Tandy Leather Company, LP, a Texas limited partnership · Tandy Leather Factory Australia Pty Ltd, an Australian proprietary company · Tandy Leather Factory Espana, S.L., a Spanish limited liability company · Tandy Leather Factory UK Limited, a United Kingdom limited liability company
